DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
Response to Amendment
	The amendment filed on 2/7/2022 has been entered. Claims 1-7, 9-16, and 18-22 remain pending in the present application. Claims 8 and 17 have been cancelled and claims 21-22 are new claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pell et al. (US PGPUB 20190130365) in view of Deutsch et al. (US PGPUB 20190138333) in view of Kacyra et al. (US PGPUB 20040252288). 

Regarding Claims 1, 10, and 19; Pell teaches; One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: (Pell; at least Fig. 3; disclose a storage medium (320) and processor (310))
receive data corresponding to a first condition of a building component within a building; (Pell; at least paragraph [0035]; disclose an attendee detection module (326) with attendee detection sensors (206) for determining detection of individuals in a room (i.e. the room is considered the building component in this instance))
determine, based on the data, an actual or anticipated fault state of the building component; (Pell; at least paragraph [0041]; disclose wherein the system determines an end time of an ongoing meeting based on the presence of people and based on another meeting scheduled to begin at the conclusion of the present meeting, sending a notification of a potential conflict due to the upcoming use of the present room)
store a graph data structure including a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component; retrieve first context information corresponding to the building component and second context information corresponding to the building from the plurality of digital twins; (Pell; at least paragraph [0042]; disclose wherein the system receives a first context information including a meeting size of the current meeting in the room and second context information of available rooms in the building that the present meeting can be relocated to)
and implement, based on the first and second context information, a service action for the building component by determining an availability of a replacement building device by cross- referencing inventory data included within the graph data structure and generating data to procure the replacement building device. (Pell; at least paragraph [0008]; disclose wherein the system determines, in response to a meeting exceeding a set time, a new location that is available to the continue the meeting and in response, generates an action that the user can select to procure the replacement room).
Pell appears to be silent on; store a graph data structure including a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component;
retrieve first context information corresponding to the building component and second context information corresponding to the building from the plurality of digital twins;
determining an availability of a replacement building device by cross- referencing inventory data included within the graph data structure and generating data to procure the replacement building device.
However, Deutsch teaches; store a graph data structure including a plurality of digital twins representing a plurality of entities and a plurality of relationships between the plurality of digital twins, and wherein the graph data structure represents at least one of a space, person, component, or event, wherein a digital twin of the plurality of digital twins representing the building component includes historical maintenance data associated with the building component; (Deutsch; at least Fig. 2; paragraphs [0011]and [0060]-[0063]; disclose a system and method for applying contextual digital twins for various assets and wherein the system maintains information on a plurality of assets which includes historical and maintenance data associated with each asset including feedback from operators who performed maintenance activities for providing additional information for making future decisions on actions performed on the asset and wherein further, Deutsch teaches storing the digital twin as a graph model (i.e. graph data structure))
retrieve first context information corresponding to the building component and second context information corresponding to the building from the plurality of digital twins; (Deutsch; at least Fig. 2; paragraph [0060]; disclose a system and method for maintaining digital twins for assets in a system)
The combination of Pell and Deutsch are analogous or from the same field on endeavor of building asset management, monitoring, and control systems.
It would been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the known method of creating a plurality of digital assets for monitoring and modeling physical assets as taught by Deutsch with the known system of a building meeting management system as taught by Pell to achieve the known result of efficient monitoring and maintenance scheduling. One would be motivated to combine the cited references in order to provide a contextual way to help provide more efficient selections when making business decisions as taught by Deutsch (paragraph [0036]).
The combination of Pell and Deutsch appear to be silent on; determining an availability of a replacement building device by cross- referencing inventory data included within the graph data structure and generating data to procure the replacement building device.
However, Kacyra teaches; determining an availability of a replacement building device by cross- referencing inventory data included within the graph data structure and generating data to procure the replacement building device. (Kacyra; at least paragraph [0066]; disclose wherein system and method includes incorporating available inventory replacement parts to an object model (i.e. digital twin model of Deutsch) such that part availability could be accessed through the digital twin model of incorporated in the graph data structure)
The combination of Pell, Deutsch, and Kacyra are analogous or from the same field on endeavor of building asset management, monitoring, and control systems.
It would been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the known method of cross referencing a spare part data associated with a component as taught by Kacyra with the known system of a building meeting management system as taught by Pell and Deutsch to achieve the known result of efficient monitoring and maintenance scheduling. One would be motivated to combine the cited references in order to provide a more efficient product management system that cuts operating costs as taught by Kacyra (paragraph [0066]).

Regarding Claims 2, 11, and 20; the combination of Pell, Deutsch, and Kacyra further teach; The one or more non-transitory computer-readable storage media of claim 1, wherein the instructions cause the one or more processors to implement the service action for the building component by: determining the availability of the replacement building device by cross-referencing the inventory data with an identifier; (Pell; at least paragraph [0034] and [0041]-[0042]; disclose a room directory (inventory database of all rooms with identifiers, meeting schedule information, etc.) which includes replacement rooms, including identifier information provided to the user, that meetings can be assigned to when they are running long)
and in response to determining that the replacement building device is not available, procuring the replacement building device by generating an order with a supplier of the replacement building device. (Pell; at least paragraphs [0042] and [0064]; disclose wherein a replacement room is not available, sending a request to the room assignment module to provide a solution in finding a new room to relocate a meeting room).

Regarding Claims 3, 12, and 21; the combination of Pell, Deutsch, and Kacyra further teach; The one or more non-transitory computer-readable storage media of claim 2, wherein determining the availability of the replacement building device further includes identifying, based on the second context information, a similar component within the building as the replacement building device, wherein the similar component is unused. (Pell; at least paragraph [0041] and [0043]; disclose wherein the system determines a similar room based on capacity or equipment that is unused that can be selected as a replacement room for the meeting).

Regarding Claim 4, 13, and 22; the combination of Pell, Deutsch, and Kacyra further teach; The one or more non-transitory computer-readable storage media of claim 2, wherein the first context information includes information describing an impact of the building component, and wherein implementing the service action for the building component comprising generating a service priority corresponding to the building component based on the impact. (Pell; at least paragraph [0042]; disclose wherein the service action includes determining a priority level of individuals in a meeting as a metric for determining an impact of the rooms availability for a meeting).

Regarding Claim 5 and 14; the combination of Pell, Deutsch, and Kacyra further teach; The one or more non-transitory computer-readable storage media of claim 2, wherein implementing the service action includes: generating a ticket for replacing the building component; and transmitting the ticket to a client device associated with a member of a facility team. (Pell; at least paragraph [0064]; disclose wherein a notification (i.e. ticket) is created and sent to room management client providing a team member the ability to select another room to move the meeting to).

Regarding Claims 6 and 15; the combination of Pell, Deutsch, and Kacyra further teach; The one or more non-transitory computer-readable storage media of claim 5, wherein the ticket is generated in response to receiving the replacement building device from the supplier. (Pell; at least paragraph [0041] and [0064]; disclose wherein when the room assignment module determines a replacement room for moving the meeting, sending a notification (ticket) to the client device in the current room once the replacement room is determined by the room assignment (supplier) system).

Regarding Claims 7 and 16; the combination of Pell, Deutsch, and Kacyra further teach; The one or more non-transitory computer-readable storage media of claim 2, wherein the graph data structure includes an inventory database. (Kacyra; at least paragraph [0066]; disclose wherein the component model (i.e. the digital twin of Deutsch) which is implemented as a graph data structure as taught by Deutsch (paragraph [0011]), includes an available inventory of replacement parts database associated with it).

Regarding Claim 9 and 18; the combination of Pell, Deutsch, and Kacyra further teach; The one or more non-transitory computer-readable storage media of claim 1, wherein the first context information includes impact information related to the actual or anticipated fault state of the building component, and wherein implementing the service action includes determining whether to replace the building component based on the impact information. (Pell; at least paragraphs [0041]-[0044]; disclose wherein when a meeting is about to exceed its scheduled meeting time, determining a presence of individuals outside the room that are to attend the upcoming meeting, and based on a lack of future attendees being present, the system will allow the current meeting to continue in the room until a threshold number of attendees arrive).

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 6/20/2022, with respect to the rejection(s) of claim(s) 1-7, 9-16, and 18-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pell et al. (US PGPUB 20190130365) in view of Deutsch et al. (US PGPUB 20190138333) in view of Kacyra et al. (US PGPUB 20040252288). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Deutsch et al. (US PGPUB 20190138970): disclose a system and method for implementing a plurality of digital twin representations as a graph data structure in which each digital twin includes various information such as repair history, part history, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117